 
 
I 
111th CONGRESS
1st Session
H. R. 951 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Franks of Arizona introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of funds to transfer enemy combatants detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Arizona or to build, modify, or enhance any facility in Arizona to house such enemy combatants. 
 
 
1.Prohibition on use of funds to transfer enemy combatants detained at Naval Station, Guantanamo Bay, Cuba, to facilities in ArizonaNone of the funds appropriated or otherwise made available to any Federal department or agency may be used to—
(1)transfer any enemy combatant detained by the United States at Naval Station, Guantanamo Bay, Cuba, to any military or prison installation located in the State of Arizona; or
(2)build, modify, or enhance any facility in the State of Arizona for the purpose of housing any such enemy combatant. 
 
